CLD-089                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-4235
                                    ___________

                               BAKARR BANGURA,
                                   Appellant

                                          v.

                                 ELWYN, INC.
                     ____________________________________

                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 11-cv-02793)
                    District Judge: Honorable Lawrence F. Stengel
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 12, 2012

             Before: RENDELL, HARDIMAN and ROTH, Circuit Judges

                          (Opinion filed: February 22, 2012)
                                      _________

                             OPINION OF THE COURT
                                   _________

PER CURIAM

       Bakarr Bangura appeals from the District Court’s order dismissing his complaint

against Elwyn, Inc. (“Elwyn”). We will vacate and remand for further proceedings.

      Bangura was employed by Elwyn until it terminated him following a workplace
incident on September 4, 2008. Bangura later filed suit pro se alleging that Elwyn

terminated him on the basis of his Senegalese national origin. Bangura used a form

employment discrimination complaint. The first page states that “This action is brought

for discrimination in employment pursuant to (check only those that apply). . . .” The

page then lists four options, including Title VII of the Civil Rights Act of 1964 and the

Pennsylvania Human Relations Act (“PHRA”), 43 Pa. Cons. Stat. §§ 951-963. Bangura

did not check the options for Title VII or any other federal statute. Instead, he checked

only the option for the PHRA.

       Elwyn filed a Rule 12(b)(6) motion to dismiss Bangura’s complaint on the sole

ground that his PHRA claim is barred by his failure to file a charge with the Pennsylvania

Human Relations Commission within 180 days of the alleged discrimination. See 43 Pa.

Cons. Stat. § 959(h). By order entered November 4, 2011, the District Court granted the

motion and dismissed Bangura’s complaint on that sole ground. Neither the motion nor

the District Court’s order referred to any potential federal claim. Bangura appeals.

       “This court has an obligation to inquire sua sponte . . . into the jurisdiction of the

District Court to enter the order on appeal.” United States v. Higgs, 504 F.3d 456, 457

(3d Cir. 2007). In this case, the District Court did not specify the basis for asserting

jurisdiction over Bangura’s complaint, and we are unable to discern any. The complaint

provides addresses for both Bangura and Elwyn in Pennsylvania, so there does not appear

to be any basis for diversity jurisdiction under 28 U.S.C. § 1332. Nor does the District

Court’s ruling suggest any basis for federal question jurisdiction under 28 U.S.C. § 1331.
                                              2
Bangura did not expressly invoke Title VII or any other federal statute in his complaint,

and the District Court did not address any potential federal claim. Instead, the District

Court appears to have construed Bangura’s complaint to assert only a claim under the

PHRA. A claim under that state statute does not create a federal question. See, e.g.,

Kautz v. Met-Pro Corp., 412 F.3d 463, 466 (3d Cir. 2005) (noting that the Court had

supplemental jurisdiction over PHRA claim under 28 U.S.C. § 1367); Williams v. Phila.

Hous. Auth. Police Dep’t, 380 F.3d 751, 758 (3d Cir. 2004) (same). Thus, if Bangura’s

complaint is construed to include only a claim under the PHRA, then the District Court

appears to have lacked jurisdiction to address it on the merits.

       For that reason, we will vacate and remand. On remand, the District Court should

consider the basis for its jurisdiction and conduct such further proceedings as may be

necessary in that regard. Given Bangura’s pro se status, the District Court should also

address whether his complaint asserts a Title VII claim. See Dluhos v. Strasberg, 321

F.3d 365, 369 (3d Cir. 2003) (noting that courts must liberally construe pro se filings and

“apply the applicable law, irrespective of whether the pro se litigant has mentioned it by

name”).1 In light of our disposition, we express no opinion on the merits of Bangura’s

complaint or on the District Court’s basis for dismissing his claim under the PHRA.


1
  We do not suggest that the District Court has been insensitive to Bangura’s pro se
status. To the contrary, the District Court initially ordered him to file either a federal or
state right to sue letter before service of the complaint, but later directed service even
though he does not appear to have filed such a letter. (Dist. Ct. Docket Nos. 2 & 4.) The
District Court also granted his motion for counsel (id. 10), though he later withdrew his
request and decided to proceed pro se (id. 13).
                                              3